 In the Matter of THE MATFIIESON ALKALI WORKSandDISTRICT 50,UNITED MINE WORKERS OF AMERICACase No. R-5515--Decided July 8, 1943Mr. William A. Stuart,of Abingdon, Va., andMr. H. W. Stull,ofNew York City, for the Company.Mr. William E. MitchandMr. N. B. Maxwell,of Birmingham, Ala.,andMr. Fred Ruscoe,of Kingsport, Tenn., for District 50.Mr. Roby C. Thompson,of Abingdon, Va., for the Association.Mr. Louis Cokin,of counsel, to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by District 50,United Mine Workers of America, herein called District 50, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Mathieson Alkali Works, Saltville,Virginia, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeAnthony E. Molina, Trial Examiner. Said hearing was held atMarion, Virginia, on June 8, 1943.At the commencement of thehearing, the Trial Examiner granted a motion of Saltville-MathiesonEmployees' Association, herein called the Association, to intervene.The Company, District 50, and the Association appeared at and par-ticipated in the hearing, and all parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYThe Mathieson Alkali Works, a Virginia corporation, is engagedin the manufacture and sale of ammonia 'soda and related byproducts,51 N. L II B., No 27.540612-44-vol 51--8113 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Saltville, Virginia.The Company maintains executive offices inNew York City and also operates branch plants at Lake Charles,Louisiana, and Niagara Falls, N. Y.From the ammonia soda theCompany manufactures and processes soda ash, caustic soda, bicarbon-ate of soda, fused alkalies, and carbon dioxide ice.The Companyowns approximately 7.000 acres of land in and around Saltville.TheSaltville operations, involved in this proceeding, cover approximately1,000 acres, including a gypsum mine, limestone quarry, and salt brinewells.In 1942, the Company manufactured approximately 250,000 tons offinished products having a gross value of more than $1,000,000, ofwhich approximately 80 percent was shipped to points outside theState of Virginia.Although limestone salt and gypsum rock arethe principal raw materials used by the Company, its operations aredependent upon other commodities, all of which, with the exceptionof coke and coal, are purchased and shipped from concerns locatedin States other than the State of Virginia. In 1942, the purchase ofsuch raw materials necessary to the Company's Virginia operationsexceeded $500,000 in value.The Company employs approximately950 employees at its Saltville operations.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labororganiza-tion,admitting to membership employees of the Company.Saltville-Mathieson Employees' Association is an unaffiliated labororganization, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 2, 1943, the Company declined to recognize District 50as the exclusive collective bargaining representative of its employeesbecause of an existing contract between the Company and the Asso-ciation.At the hearing, both the Company and the Association urgedthat the contract was a bar to the present proceedings.On March 20, 1942, the Independent was certified by the Boardas the exclusive representative of the Company's production employ-ees and employees engaged in the maintenance of production proper-ties and equipment at the Company's Saltville operations, includinglaboratory test employees, water tenders, and caustic finishers, butexcluding supervisory and community service employees, watchmen,guards, office employees, and all other laboratory employees.'Dis-'Matter of The Mathieson Alkali Works,39 N L R. B 964. THE MATHIESON ALKALI WORKS115trict 50 had sought substantially this unit, and now also claims thatit is appropriate.In the prior proceeding, the Board had rejectedthe contention of the Company and the Association that employees inthe house department, general office department, store departmentand hospital department, and watchmen should be included in theunit.Despite the Board's specific findings, excluding the above enu-merated employees, the company and the Association on February 10,1943, entered into an exclusive bargaining contract covering theemployees in the unit found appropriate in the prior proceeding plusthe employees in the house, general office, store and hospital depart-ments, and watchmen.This contractis for aperiod ending Decem-ber 31, 1945.The Board, as a general rule, does not entertain representationproceedings where an active labor organization has a collective bar-gaining contract with a reasonable period to run.But the rule as-sumes that the unit of employees covered by the contract is appro-priate.Where the parties contract on the basis of a unit differentfrom that found by the Board their agreement is subject to any sub-sequent determination the Board may make, in a proper proceeding,with respect to the appropriateness of the unit.Otherwise, theparties could in effect set aside the Board's unit finding and fore-close the Board from performing its statutory duty of determiningthe appropriate unit.We find, therefore, that the Association'scontract is not a bar to a present investigation and determination ofrepresentatives.2A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that District 50 represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITDistrict 50 urges that all production employees and employees en-gaged in the maintenance of production properties and equipment atthe Company's Saltville operations, including laboratory test em-ployees, water tenders, and caustic finishers, but excluding supervisory2 SeeMatterof SavannahElectric and Power Company,48 N. L R B. 33.aThe FieldExaminerreported that District50 presented263 membershipapplicationcards bearingapparentlygenuine signatures of persons whose names appear on a currentpay rollof the Company.There are approximately 800 employees in the appropriate unit.The Association did not present any evidence of membership but relied upon its contractfor evidence of its interest in the present proceeding.All of Distiict 50's cards are datedafter the Board's certification of March 20, 1942540612-44-vol. 51-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDand community service employees, watchmen, guards, office em-ployees, and all other laboratory employees, constitute an appropriateunit.The Company and the Association would also include employeesin the house, general office, store and hospital departments, andwatchmen in the unit.The parties stipulated that there has been no change in the busi-ness and managerial organization of the Company since the date ofthe hearing in the prior representation case and that the duties of theemployees in dispute are the same as they' were at that time.TheBoard excluded among others the employees in the house, general of-fice, store, and hospital departments, and watchmen as having inter-ests and problems different from those of employees in the appropri-ate unit, although the Company and the Association had sought theirinclusion.We find, in agreement with our prior decision, that all pro-duction employees and employees engaged in the maintenance of pro-duction properties and equipment at the Company's Saltville opera-tions, including laboratory test employees, water tenders, and causticfinishers, but excluding community service employees, watchmen,guards, office employees, all other laboratory employees, and super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or ef-fectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The MathiesonAlkaliWorks, Saltville, Virginia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) days THE MATHIESON ALKALI WORKS117from the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle, III,%%Section 10, of said. Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily-laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether they' desire to be represented by District 50, United MineWorkers of,.America, or by Saltville-Mathieson Employees' Associa-tion, for the purposes of collective bargaining, or by neither.